Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-12,14-18 and 20-22 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant’s amendments/arguments of dated 7/20/2022 are persuasive to overcome the pending rejections as to the point that the prior art fails to teach or renders obvious to a slurry composition comprising an abrasive particle having a core structure encapsulated by a shell structure, the core structure including a first oxygen-containing compound including Ce(OH), x being 3 or 4, and the shell structure including a second oxygen-containing compound different from the first oxygen containing compound including Al203, wherein a diameter of the core structure is greater than a thickness of the shell structure, and wherein the first oxygen-containing compound is configured to react with the oxidant to form a reactive oxygen species as the context of claim 1.
The prior art fails to teach or renders obvious to a slurry composition comprising an abrasive is core-shell structure, wherein the core includes a first oxide compound and the shell includes a second oxide compound that is different from the first oxide compound, wherein the second oxide compound includes aluminum oxide and silicon oxide, and wherein the first oxide compound forms a reactive oxygen species with the oxidizing agent as the context of claim 9.

The prior art fails to teach or renders obvious to a slurry composition comprising a plurality of abrasive particles, wherein each abrasive particle includes an outer portion surrounding an inner portion, wherein the inner portion includes a first oxygen-containing species and the outer portion includes a second oxygen-containing species including SiO2 and Al203, wherein the first and the second oxygen-containing species differ in composition, wherein the outer portion has an outer surface of the second oxygen-containing species enclosing the inner portion, as the context of claim 16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. A closest prior art, Minami et al (US 2014/0051250) disclose a CMP composition comprising composite particles and each of the composite particle may be a particle having a core-shell structure that has a core, and a shell constructed of cerium hydroxide particles provided on the core, the core is silica particle [0033],[0034]; but fail to teach the claimed abrasive particle of having the core structure including cerium hydroxide and the shell structure including Al2O3 as the context of claim 1.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAMIM AHMED whose telephone number is (571)272-1457. The examiner can normally be reached M-TH (8-5:30pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. 

For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHAMIM AHMED
Primary Examiner
Art Unit 1713



/SHAMIM AHMED/Primary Examiner, Art Unit 1713